DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment of 30 May 2022 is acknowledged.
Original claims 20-22 and 25-26 are presented for examination.  New claims 27-32 are presented.
Response to Arguments
Applicant’s argument regarding claims 20-22 and 25 being withdrawn as being directed to a non-elected species (see pages 5-6 of the reply under B. Response to Withdrawal…) are fully considered but are not persuasive.  Applicant asserts “Claims 20-22 and 25 are directed to a garment having one or more loop panels as is Claim 26.  As such, Claims 20-22 and 25 are directed to the same species as Claim 26”.  Examiner acknowledges that a garment comprising one or more loop panels is generic to both Species A and Species B.  However, claims 20-22 and 25 recite additional structural elements of a garment that are not generic to Species A and Species B, nor are they specific to elected Species B, wherein Species B is identified in the below pasted excerpt from the requirement of 7 January 2022:

    PNG
    media_image1.png
    323
    790
    media_image1.png
    Greyscale

The additional structural elements of claims 20-25 that are neither generic to Species A or Species B nor are specific to elected Species B are:
Claim 20 and dependent claims 21-22 and 25 require a first loop and a second loop, characteristics of (paragraph 26) non-elected Species A (i.e. Figs. 1-7); the first loop is 175 (Fig. 3) and the second loop is 185 (Fig. 2).  Elected species, species B, does not comprise first and second loops but rather (paragraph 33, in reference to Fig. 8) a singular loop 775, seen in Fig. 9, formed in the back portion, wherein the loop has a first end and a second end (paragraph 35).  
Moreover, claim 22 requires a “pocket panel” (line 1 of the claim).  A “pocket panel” is a feature of non-elected Species A (i.e. Figs. 1-7); paragraph 30: “Figs. 4-7, garment…includes a pocket panel”.  For elected Species B (paragraph 36), the pocket space is formed between outer panel 251 and inner panel 261 (the inner and outer panels of line 4 of claim 20) and further concealed by loop panel 770.  It does not comprise a “pocket panel”.
Applicant’s argument that “Applicant elected the claims that were directed to a garment having one or more loop panels” is fully considered but is not persuasive:
The restriction requirement of 7 January 2022 required (refer to excerpt below):
an election of either Species A or Species B 
and
an identification of the claims which read on the elected Species.

    PNG
    media_image2.png
    278
    784
    media_image2.png
    Greyscale

Applicant’s reply of 28 February 2022 was fully responsive to the requirement insofar as Applicant elected Species B and identified Claims 20-22 and 25-26 as reading on Species B:

    PNG
    media_image3.png
    231
    795
    media_image3.png
    Greyscale

	It is acknowledged that Applicant used the terminology “elects examination of Claims 20-22 and 25-26”.  However, the requirement was not between groups of claims but rather between Species A and Species B.  Accordingly, Applicant’s language “elects examination of Claims…(i.e. Species B)” is an election of the species to be examined, wherein the claims identified (i.e. 20-22 and 25-26) are an identification of the claims encompassing the elected species.
	Although not expressly mentioned in Applicant’s arguments 30 May 2022, it is acknowledged here that Applicant provided a conclusory statement “Examiner states that FIGS. 1-7 (“Species A”) and FIGS. 8-11 (“Species B”) are directed to different species contrary to 35 U.S.C. 121” .  However, such conclusory statement is not considered to be a traversal insofar as it does not distinctly and specifically point out supposed errors in the election of species requirement; refer to below excerpt from the requirement:

    PNG
    media_image4.png
    190
    791
    media_image4.png
    Greyscale


	Accordingly, the reply of 28 February 2022 is complete, and the election of Species B is acknowledged, without traverse, as is presented in the Office Action of 21 March 2022 (see Page 2 of the Office Action dated 21 March 2022).

Applicant’s arguments (see Pages 8-13 of the reply dated 30 May 2022) regarding the prior art rejection of claim 26 have been fully considered but they are not persuasive.
Applicant’s arguments appear to assert that the prior art rejection was not proper and that Berns does not teach each and every feature of claim 26.  However, the Examiner respectfully disagrees and presents that Berns indeed anticipates the claim.  
Claim 26 does not require the presence or absence of intervening panels between front and back portions of the waistband.  Rather, the claim requires “the first side of the back portion connected to the second side of the front portion and the second side of the back portion connected to the first side of the front portion”.  The sides of Berns are so connected, as is presented in the Office Action of 21 March 2022.  The discrete parts of the garment of Berns are attached and joined to each other in the same manner that the front and rear sides of the garment of Berns are connected to each other; see paragraph 33 of Berns if only because they are they are part of the same garment, as is asserted in the Office Action, with or without intervening fabric structure.
The Office Action of 21 March 2022 relies upon the first flap 120 to be the claimed loop panel of claim 26.  The loop panel of claim 26, as arranged, requires a first end, a second end spaced apart from the first end forming a loop, as well as the additional limitations recited in lines 11-14 of the claim, which Berns meets as is presented in the Office Action of 21 March 2022.
The inner panel relied upon to apply art to claim 26 is “backing material 152” (Page 3 of the Office Action of 21 March 2022); backing material 152 is an inner panel insofar as it is a panel and is disposed interior of the outer panel 130 as shown in Figs. 6B-6C and described in paragraph 45 of Berns.  A pocket is formed between the inner and outer panels (“pocket 150 includes a backing material 152, which together, with the second flap 130 defines the limits of the pocket 150”; paragraph 45).
As provided for in MPEP 2111.01, pending claims must be given their broadest reasonable interpretation (BRI) consistent with and in light of the specification and the BRI doesn’t mean the broadest possible interpretation. The meaning given to a claim term must be consistent with the ordinary and customary meaning of the term and must be consistent with the use of the claim term in the specification and drawings. Applicant’s paragraph 34 discloses the sides as connected, and Berns’s sides, connected via fabric garment structure, is shown in Figs 3 and 4 of Berns and are disclosed in paragraph 33 of Berns as “connecting”.  The Examiner’s interpretation of “connected” is taken from the BRI consistent with the specification and the ordinary and customary meaning of the term “connected”.  Likewise, Applicant’s paragraph 31 describes the inner panel as being discrete from the outer panel, as optionally being a liner, and connected to the outer panel.  Berns’s inner panel 152 is shown to be interior of the outer panel of Berns (Figs. 6B-6C) and is referred to as “backing material” and is connected to the outer panel 150.  Examiner’s interpretation of “inner” and “panel” are taken from the BRI consistent with the specification and the ordinary and customary meaning of the terms “inner” and “panel.
Status of the Claims
Original claims 20-22 and 25-26 are presented for examination.  New claims 27-32 are presented.
Claims 20-22 and 25 are withdrawn by the Examiner from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claims 20-22 and 25 are withdrawn as directed to a non-elected species, as is presented in section 3 of this correspondence.
Accordingly, the present action treats claims 26-32 on the merits.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 26 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Bern, US 2017/0238634].
	Bern teaches (Figs. 1-14):
A waistband (see annotated Fig. 1A – a) for a garment (“pants 10”; paragraph 35), comprising: 
a front portion (see annotated Fig. 1A – a) for covering at least a portion of an abdomen area of a wearer, the front portion having a first side (see annotated Fig. 1A – a) and a second side (see annotated Fig. 1A – a); 
a back portion (see annotated Fig. 1A – a) for covering at least a portion of a lower back area of the wearer, the back portion having a first side (see annotated Fig. 1A – a) and a second side (see annotated Fig. 1A – a), the first side of the back portion connected to the second side of the front portion and the second side of the back portion connected to the first side of the front portion; 
the waistband having a top edge (see annotated Fig. 2A – a) and a bottom edge (see annotated Fig. 2A – a), the waistband having an outer panel (“second flap 130”; paragraph 40) and an inner panel (“backing material 152”; paragraph 45), the outer panel and the inner panel being connected (“second flap 130 is coupled to the backing material 152) at least along a portion of the top edge and the bottom edge (insofar as “along” means “In a direction which follows the length, or any part of the length of” (Oxford English Dictionary, 3rd edition, 2012, definition B.2), the limitation is met because the inner and outer panels are connected (“coupled”) in such a way that the outer panel 130 and the inner panel 152 are both disposed at least in a direction which follows any part of a length of the top edge and a length of the bottom edge); 
a loop panel (“first flap 120”; paragraph 40) having a first end (see annotated Fig. 2A – a) connected to an outer surface (see annotated Fig. 2A – a) of the back portion and a second end (see annotated Fig. 2A – a) spaced apart from the first end and connected (insofar as the loop panel and the outer surface are part of the same garment, they are connected) to the outer surface of the back portion forming a loop (see annotated Fig. 2A – a) extending parallel to and spaced from (see annotated Fig. 2A – a) at least respective portions of the top edge and the bottom edge of the waistband; and, 
a pocket space (“pocket 150”; paragraph 44) formed between the outer panel and the inner panel (“pocket 150 includes a backing material 152, which together, with the second flap 130 defines the limits of the pocket 150”; paragraph 45) having an entrance opening (“opening 140”; paragraph 44) to provide access to the pocket space (“to access…pocket 150”; paragraph 44), the entrance opening being concealed by at least a portion of the loop panel (“As illustrated in FIG. 7B, the first flap 120 serves as a cap, lid, or cover to the pocket 150 formed by the second flap 130 and the backing material 152; paragraph 52; see also the configuration in Fig. 2A wherein loop panel 120 conceals entrance opening 140).


    PNG
    media_image5.png
    799
    1248
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    762
    850
    media_image6.png
    Greyscale

Claims 26-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Friedbaum, US 849,060].
Regarding claim 26:
Friedbaum teaches (Figs. 1-5):
A waistband (the combined elements B, and E i.e. “waistband B” and “flap E”; lines 42-58) for a garment (“pair of trousers”; line 26), comprising: a front portion (see annotated Fig. 3 – a below) for covering at least a portion of an abdomen area of a wearer, the front portion having a first side (see annotated Fig. 3 – a below) and a second side (see annotated Fig. 3 – a below); a back portion (see annotated Fig. 3 – a below) for covering at least a portion of a lower back area of the wearer, the back portion having a first side (see annotated Fig. 3 – a below) and a second side (see annotated Fig. 3 – a below), the first side of the back portion connected to the second side of the front portion and the second side of the back portion connected to the first side of the front portion (insofar as they are part of an assembled garment, they are so connected); the waistband having a top edge (see annotated Fig. 3 – a below) and a bottom edge (see annotated Fig. 3 – a below), the waistband having an outer panel and an inner panel (insofar as element B has a “space formed therein…through which the belts C and D are adapted to pass” (lines 42-47); element B of the waistband thus has inner and outer panels; they are identified in annotated Fig. 3 – a below), the outer panel and the inner panel being connected at least along a portion (see annotated Fig. 3 – a below) of the top edge and the bottom edge (see annotated Fig. 3 – a below); a loop panel (“flap E”; line 58) having a first end (see annotated Fig. 4 – a below) connected to an outer surface of the back portion (via at least elements F and F’ (lines 62-63) when the flap E is secured as in Fig. 4) and a second end (see annotated Fig. 4 – a below) spaced apart from the first end and connected to the outer surface of the back portion (via at least elements F and F’ (lines 62-63) when the flap E is secured as in Fig. 4) forming a loop (see annotated Fig. 4 – a below) extending parallel to and spaced from at least respective portions of the top edge and the bottom edge of the waistband; and, a pocket space (“space formed” in element B; paragraph 43; “through which the belts C and D are adapted to pass”; lines 46-47) formed between the outer panel and the inner panel  (insofar as element B has a “space formed therein…through which the belts C and D are adapted to pass” (lines 42-47); and element B of the waistband has inner and outer panels, and the pocket space is formed between the inner and outer panels) having an entrance opening (“opening B4”; line 50; refer to Fig. 4) to provide access to the pocket space (“end of the belt D passing through the opening B4”; line 49-50), the entrance opening being concealed by at least a portion of the loop panel (as in Fig. 4 when flap E is secured to the outer surface; see also “lock the flap over the buckle”; line 64).

    PNG
    media_image7.png
    851
    1066
    media_image7.png
    Greyscale




    PNG
    media_image8.png
    438
    608
    media_image8.png
    Greyscale


Regarding claim 27:
Friedbaum teaches the waistband for a garment of claim 26, as set forth above.  Friedbaum further teaches wherein the entrance opening is formed in the outer panel below the top edge.
(Refer to the top edge and outer panel identified in above treatment of claim 1; the entrance opening B4 is formed in the outer panel below the top edge.)

	Regarding claim 28:
	Friedbaum teaches the waistband for a garment of claim 26, as set forth above.  Friedbaum further teaches wherein the outer panel and the inner panel are connected along the top edge and the bottom edge.
(inner and outer panels are connected along top and bottom edges in order to allow belts to pass therethrough; see also above treatment of claim 1 identifying outer and inner panels connected at least along a portion of top edge and bottom edge.)

	Regarding claim 29:
Friedbaum teaches the waistband for a garment of claim 26, as set forth above.  Friedbaum further teaches wherein the first end of the loop panel is connected to the outer surface of the back portion at the first side of the back portion and wherein the second end of the loop panel is connected to the outer surface of the back portion at the second side of the back portion.
(Refer to above treatment of claim 1 wherein the first side and second side of the back portion are identified.  Loop panel is connected to outer surface at each of elements F as described in lines 61-65 and shown in Fig. 4.)

Regarding claim 30:
Friedbaum teaches the waistband for a garment of claim 26, as set forth above.  Friedbaum further teaches wherein top and bottom edges of the loop are left open, or not attached, across at least respective portions of the back portion of the waistband.
(Refer to below annotated Figs. 3 – b and 4 – b, wherein top and bottom edges of the loop are identified.  They are left not directly attached the outer surface of the waistband as described in lines 34-35 and shown in Fig. 3 across at least respective portions of the back portion of the waistband)

    PNG
    media_image9.png
    738
    920
    media_image9.png
    Greyscale


Regarding claim 31:
Friedbaum teaches the waistband for a garment of claim 26, as set forth above.  Friedbaum further teaches wherein the garment is a lower body garment (“pair of trousers”; line 26).

Regarding claim 32:
Friedbaum teaches the waistband for a garment of claim 26, as set forth above.  Friedbaum further teaches wherein the garment is a pair of tights, shorts, or pants (“pair of trousers”; line 26).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
[Carr, US 1,920,061] teaches a waistband comprising a pocket.
[Eppy, US 3,042,932] teaches a waistband structure for garments comprising a flap 17 that is configured to conceal an entrance opening.
[Takamatsu, US 4,428,080] teaches a waistband comprising a pocket and a loop panel 4 wherein the loop panel is configured to conceal at least a portion of an entrance opening.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./               Examiner, Art Unit 3732         

/KATHARINE G KANE/               Primary Examiner, Art Unit 3732